Name: Commission Regulation (EEC) No 1724/92 of 30 June 1992 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the pig meat sector
 Type: Regulation
 Subject Matter: means of agricultural production;  animal product;  tariff policy;  trade
 Date Published: nan

 No L 179/90 Official Journal of the European Communities 1 . 7 . 92 COMMISSION REGULATION (EEC) No 1724/92 of 30 June 1992 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the pigmeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas in application of Council Regulation (EEC) No 1601 /92, the supply regime is applicable from 1 July 1 992 ; whereas it is necessary to provide for application of the detailed implementing rules from the same date ; Whereas the measures provided for in the present regula ­ tion are in conformity with the opinion of the Manage ­ ment Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 Pursuant to Article 2 of Regulation (EEC) No 1601 /92, the quantities of the forecast supply balance with products from the pigmeat sector which benefit from the exonera ­ tion from the import levy on products coming from third countries or which benefit from Community aid are fixed in Annex I. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1601 /92 ('), of 1992, introducing specific measures for the Canary Islands concerning certain agricultural products ; and in particular Article 3 (4) and 4 (4) hereof, Whereas in application of Articles 2, 3 and 4 of Council Regulation (EEC) No 1601 /92, it is necessary to deter ­ mine for the pigmeat sector and for the 1992/93 mar ­ keting year, on the one hand, the quantities of meat and processed products of the forecast supply balance which benefit from an exemption for the levy on direct imports from third countries or from an aid for deliveries origi ­ nating from the rest of the Community, and on the other hand, the quantities of pure-bred breeding animals origi ­ nating in the Community which benefit from an aid with a view to developing the potential for production in the archipelago of the Canaries ; Whereas it is appropriate to fix the amount of the aids referred to above for the supply to the archipelago, on the one hand, in meat and, on the other hand, of breeding animals originating in the rest of the Community ; whereas these aids must be fixed taking into account in particular the costs of supply from the world market, conditions due to the geographical situation of the archi ­ pelago and the basis of the current prices on export' to third countries for the animals or products concerned ; Whereas the common detailed implementing rules for the supply regime for the Canary Islands for certain agri ­ cultural products were laid down by Commission Regula ­ tion (EEC) No 1 695/92 (2) ; whereas it is appropriate to lay down complementary implementing rules adjusted in the light of current commercial practices in the pigmeat sector in particular regarding the duration of the validity of import certificates and the aid, the amount of the secu ­ rities ensuring compliance with their obligations by operators ; Whereas with view to efficiently managing the supply regime, it is necessary to provide for a time limit for the making of requests for certificates and a period of reflec ­ tion for the delivery of the latter ; Article 2 1 . The aid provided for in Article 3 (2) of Regulation (EEC) No 1601 /92 for products included in the forecast supply balance and which come from the Community market is fixed in Annex II. 2 . Products benefitting from the aid are specified in accordance with the provisions of Commission Regula ­ tion (EEC) No 3846/87 (3) and in particular Annex VII . Article 3 The aid provided for in Article 4 (1 ) of Regulation (EEC) No 1601 /92 for the supply to the Canary Islands of pure ­ bred breeding pigs originating from the Community as well as the number of animals which benefit from it are fixed in Annex III. Article 4 Spain shall designate the competent authority for : (a) the delivery of import certificates ; (b) the delivery of the aid certificate provided for in Article 4 ( 1 ) of Regulation (EEC) No 1695/92 ; (c) the payment of the aid to the operators concerned. (') OJ No L 173, 27. 6. 1992, p. 13. I2) See page 1 of this Official Journal . (3) OJ No L 366, 24. 12. 1987, p. 1 . 1 . 7. 92 Official Journal of the European Communities No L 179/91 Article 5 The provisions of Regulation (EEC) No 1695/92 shall apply. Article 7 1 . The duration of validity of import certificates shall expire on the last day of the month following that of their delivery. 2. The duration of validity of the aid certificates shall expire on the last day of the second month following that of their delivery. Article 8 The payment of aid provided for in Article 2 and 3 shall be made for quantities actually supplied. Article 9 The amount of aid referred to in Articles 2 and 3 shall be altered when the market situation makes this necessary. Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 6 1 . Requests for certificates shall be presented to the competent authority during the first five working days of every month . A request for a certificate shall only be valid if : (a) it does not exceed the maximum 'quantity available for each group of products published by Spain ; (b) before the expiry of the period provided for the presentation of requests for certificates, the proof has been provided that the interested party has lodged a security of ECU 30 per 100 kg. 2. Certificates shall be delivered on the 10th working day of every month. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1992. For the Commission Ray MAC SHARRY Member of the Commission No L 179/92 Official Journal of the European Communities 1 . 7. 92 ANNEX I Forecast supply balance for the Canary Islands regarding products from the pigmeat sector for the period from 1 July 1992 to 30 June 1993. CN Code Description of goods Quantity(tonnes) ex 0203 Meat of domestic swine, fresh or chilled 3 000 ex 0203 Meat of domestic swine, frozen 19 000 1601 00 Sausages and similar products, of meat, meat offal or blood ; food preparations based on these products 14 500 1602 20 90 Prepared or preserved livers of all animals other than geese or ducks 1 900 1602 41 10 1602 42 10 1602 49 Other preparations or conserves containing meat or meat offal of domestic swine : Hams and cuts thereof Shoulders and cuts thereof Others, including mixtures 3 000 1 800 1 700 No L 179/931 . 7. 92 Official Journal of the European Communities ANNEX II Amounts of aid granted for products referred to in Annex I and coming from the Community market Product code Amount of aid (ECU/100 kg net weight) 0203 11 10 000 25 0203 12 11 100 25 0203 12 19 100 25 0203 19 11 100 25 0203 19 13 100 25 0203 19 15 100 17 0203 19 55 120 25 0203 19 55 190 25 0203 19 55 311 17 0203 19 55 391 17 0203 21 10 000 25 0203 22 11 100 25 0203 22 19 100 25 0203 29 11 100 25 0203 29 13 100 25 0203 29 15 100 17 0203 29 55 120 25 0203 29 55 190 25 0203 29 55 311 17 0203 29 55 391 17 1601 00 10 100 35 1601 00 91 100 58 1601 00 99 100 40 1602 20 90 100 30 1602 41 10 100 30 1602 41 10 210 57 1602 41 10 290 26 160242 10 100 30 1602 42 10 210 51 1602 42 10 290 26 1602 49 11 110 30 1602 49 11 190 57 1602 49 13 110 30 1602 49 13 190 51 1602 49 15 110 30 1602 49 15 190 51 1602 49 19 110 20 1602 49 19 190 36 1602 49 30 100 26 1602 49 50 100 16 NB : The product codes as well as the footnotes are defined in Regulation (EEC) No 3846/87 as amended. No L 179/94 Official Journal of the European Communities 1 . 7. 92 ANNEX III Supply in the Canary Islands of pure-bred breeding pigs originating in the Community for the period from 1 July 1992 to 30 June 1993 CN code Description of the goods Number of ... . Aid animals to /c^n /.. (ECU/head)supply 0103 10 00 Pure-bred breeding pigs (')  male animals 160 400  female animals 2 200 350 (') Inclusion in this sub-position is subject to the conditions provided for by the Community provisions which regulate the matter.